Citation Nr: 0110202	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-22 932	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
gastritis.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


J. Fussell, Counsel


REMAND

The veteran had active duty from May 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, (VCAA) 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  It also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  
Based on a June 1997 VA physician's opinion, it is asserted 
that the veteran has a hiatal hernia which is related to or 
associated with the service-connected gastritis. However, 
service connection has not been granted for a hiatal hernia 
and the RO has not yet addressed this issue.  It is also 
alleged that should service connection be granted for a 
hiatal hernia it should be assigned a separate compensable 
rating, to be combined with the rating for gastritis. 

At the February 2001 hearing, before the undersigned, the 
veteran testified that he had lost weight and that he 
received medication and treatment for gastrointestinal 
disability from three sources:  The VA; Dr. Abousy, a 
cardiologist who also treated the veteran for 
gastrointestinal disability; and the Washington Village 
Senior Citizens Clinic in Baltimore. 

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers who treated him for any 
gastrointestinal disability(ies) since 
discharge from active service, then obtain 
copies of records of such treatment, to the 
extent that they are not already on file.  
Records obtained should specifically include VA 
records since November 1998, records of Dr. 
Abousy, and records of the Washington Village 
Senior Citizens Clinic in Baltimore.  

2.  The veteran should then be afforded a VA 
gastrointestinal examination:  

a.  To determine the current severity of his 
gastritis and to differentiate, if possible, 
between any symptoms of that disorder and those 
of any other gastrointestinal disorder which is 
not service connected. 

b.  To determine whether he now has a hiatal 
hernia and, if so, whether it is proximately 
due to, the result of, or aggravated by, any 
service-connected disability, including 
medication taken for a service-connected 
disability or disabilities.  

The veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be conducted.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures in sections 3 and 4 of the Act are 
fully complied with and satisfied. 

4.  Inasmuch as the issue of service connection 
for a hiatal hernia is "inextricably 
intertwined" with the issue of an increased 
rating for gastritis, the RO should adjudicate 
that issue, developing it as required by VCAA.  
The appellant and his representative should be 
notified of the decision and, if indicated, of 
his appellate rights.  

The veteran and his representative are hereby 
placed on notice that if service connection is 
denied for a hiatal hernia, a timely notice of 
disagreement must be filed in order to initiate 
an appeal of that denial.  On the other hand, 
if service connection is granted for a hiatal 
hernia, the RO should specifically address 
whether a separate compensable rating should be 
assigned for such hiatal hernia.  

The RO should also readjudicate the claim for 
an increased rating for gastritis.  If it 
remains denied, the appellant and his 
representative should be furnished with an 
appropriate supplemental statement of the case 
and given the opportunity to respond.  

The case should then be returned to the Board, if in order, 
for further review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until he is notified.  He is advised that failure to 
cooperate by reporting for scheduled examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


